                        UNITED STATES DISTRICT COURT
                             DISTRICT OF KANSAS



UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )      Case No. 20-10028-20-EFM
                                           )
KEVIN WALKER,                              )
                                           )
                     Defendant.            )
                                           )


        ORDER RECONSIDERING DEFENDANT’S DETENTION
 BUT DENYING THE MOTION FOR RELEASE OR TEMPORARY RELEASE

       On March 27, 2020, a hearing was conducted on Defendant’s Motion for

Reconsideration of Release or in the Alternative Temporary Release (182).       The

Government appeared by and through Matt Treaster, Assistant United States Attorney.

The Defendant, Kevin Walker, appeared in person and through appointed counsel,

James Campbell.

       The Defendant moves for reconsideration and release because (1) after waiving his

detention hearing state and city warrants which would have prevented his release have

been withdraw and (2) the Defendant has chronic medical conditions which place him at

higher risk for injury by contracting COVID-19 if he remains detained.

       The release of the warrants has a “material” bearing on the release issue. The

Court will reopen the hearing on that basis pursuant to 18 U.S.C. §3142(f)(2)(B). In a

case in which the Defendant originally waived the hearing, this results in a new detention

hearing. Therefore, the Court will consider this matter as though it is an original hearing.
   I.        The Detention Issue

        The Government requested a detention hearing pursuant to 18 U.S.C. §

3142(f)(1)(C). The Government argues that the Defendant is a flight risk and a danger to

the community or other persons. The Government urges the application of a presumption

of detention under 18 U.S.C. § 3142(e)(3)(A) because probable cause exists to believe the

defendant has committed an offense under the Controlled Substances Act for which a

maximum sentence of ten (10) years or more is prescribed.        Defendant argues that there

are conditions of release which can be imposed by the Court that will allow Defendant to

be released on bond and overcome the presumption.

        The Court has heard and considered proffers from both parties.

        The Government's motion for detention is GRANTED. The following findings

require the detention of the Defendant pending trial in this case:

        1.      Based upon the indictment, the Court finds that there is probable cause to

believe that the Defendant committed an offense under the Controlled Substances Act for

which a maximum sentence of ten (10) years or more is prescribed. Therefore, the law

imposes a rebuttable presumption under 18 U.S.C. § 3142(e)(3)(A) that no condition or

combination of conditions will reasonably assure the appearance of the Defendant as

required and the safety of the community.

        2.      The Court has considered the following factors under 18 U.S.C. § 3142(g):

                A. The nature and circumstances of the offense charged. The nature of

                the charged offense is serious and carries substantial potential penalties

                including a potential 5-year minimum sentence. The Defendant is charged as

                part of a large-scale drug-trafficking conspiracy. This factor favors

                detention.
                                              3
              B.   The weight of the evidence is substantial.

              C.    The history and characteristics of the Defendant.

              The Defendant has a long criminal history significant for crimes of violence

              and failures to comply with court conditions. The Court finds that the

              Defendant’s medical history, coupled with the current medical emergency, is

              not relevant to the questions of risk of flight or danger, but will consider

              those issues below.   This factor favors detention.

              D. The nature and seriousness of the danger to any person or the

              community posed by the Defendant’s release. There is no particularized

              evidence of danger beyond that inherent in the charged offenses and

              recognized by the presumption.

       3.      The Defendant has not rebutted the presumption. The Court has

considered available options, and finds by a preponderance of the evidence that there are

no conditions or combination of conditions that may assure the Defendant’s presence for

future proceedings in this matter or, by clear and convincing evidence, the safety of the

community.

       4.     The Court has considered and adopted the recommendations contained in

the Pretrial Services Report. The Court does not consider the PTRA score.

       II.    Motion for Temporary Release

       The Defendant also moves for temporary release under 18 U.S.C. §3142(i), which

permits temporary release for “compelling” reasons. The Defendant proffers that he is

“54 years old and has been disabled for 5 to 6 years, he is a diabetic, and also has

[respiratory] issues.” Defendants points out the current national medical emergency and
                                                     4
claims that his release is necessary to protect him from exposure to the COVID-19 illness

in the jail.

        The Court takes judicial notice of the present national (and world-wide) emergency.

There is little point in a detailed snapshot of the status of the constantly-developing emergency.

There are an increasing number of COVID-19 cases and deaths from the illness in every State,

including Kansas. Much of the nation is under voluntary or mandatory “stay-at-home” orders

which require or encourage minimal contact between citizens in an effort to slow the spread of the

virus. Restaurants, schools, universities, hotels, bars, many retail establishments and business

have closed.       The Chief Judge of the District of Kansas has issued emergency orders suspending

most in-person non-emergency criminal hearings including jury trials. (Orders 2020-2 and 2020-

3). The President has extended federal guidance recommending “social distancing” through

April 30.

        The Defendant is detained in the Butler County Jail though a contract between the United

States Marshal’s Service and the Sheriff of Butler County, Kansas. The jail has implemented

some precautions as a result of the current emergency. These include:

        1.     Prohibiting contact visits with inmates unless is it attorney/client.
        2.     Cancelling all onsite family/friend visitation completed through on-site terminals.
        3.     Screening all attorneys for signs and symptoms of the virus upon entering the lobby.
        4.     Offering attorneys a non-contact room first but not denying access to their client if a
               contact room is requested.
        5.     Cancelling all volunteer programs.
        6.     Putting sanitation procedures in place throughout the facility, including in both contact
               and non-contact visitation rooms.
        7.     Putting booking/admission sign and screening procedures in place. All inmates will
               be screened immediately upon arrival to the facility to decide if admission will be
               accepted.
        8.     Putting screening procedures throughout the facility in place.
                                           5
Defendant claims that the jail lacks some sanitation items such as adequate soap, hand-

sanitizer, disinfectant wipes and masks. Defendant claims that the jail inherently cannot

eliminate close contact among prisoners. At this writing there is no claim that a COVID-

19 case has occurred at the jail, or that if there is an outbreak the jail cannot respond.

       Under 18 U.S.C. §3142(i) the Court may issue a “subsequent” order to release the

Defendant for a “compelling reason.” This issue has been recently considered in this

District by Magistrate Judge Mitchell in United States v. Clark, 19-40068-01-HLT, 2020

WL 1446895 (D. Kan. March 25, 2020).           That persuasive opinion will be followed here.

       There is authority for granting temporary release for medical reasons, when the

medical conditions are acute and profound, or the jail is unable to provide appropriate

care. United States v. Clark, supra, page 4 (summarizing cases). In Clark, the Court

recognized four factors to consider: (1) the original grounds for the defendant’s pretrial

detention; (2) the specificity of the defendant’s COVID-19 concerns, (3) the extent to

which the proposed release plan is tailored to mitigate or exacerbate other COVID-19

risks to the defendant and (4) the likelihood that the defendant’s proposed release would

increase COVID-19 risks to others.

       1. Original grounds for detention.

       The Defendant was detained as both a flight risk and a danger to community.

This was based, in part, on a statutorily-imposed presumption of detention based on the

charges in this case. Beyond that, the Defendant is alleged to be involved in a large drug-

trafficking conspiracy. He is facing serious charges, one of which carries a 5-year

mandatory minimum sentence. He has a substantial and lengthy criminal history and,

significant to the present motion, a poor record of compliance with pretrial or post-
                                                  6
       conviction court conditions. This latter consideration is relevant to the court’s ability to

       impose conditions that could protect the Defendant and supervising court personnel from

       current emergency.


       2.   The specificity of Defendant’s COVID-19 concerns.

       The Defendant is specifically concerned about the effect of COVID-19 if he contracts the

disease based on his increased vulnerability.    His concern that he may be more at risk than the

general population to contract the disease is not well supported, but the Court recognizes that

persons with pre-existing conditions are more at risk for a poor outcome once contracting the

illness. However, there is no indication that he is currently ill from his chronic conditions, or that

the jail is unable to care for him. There is no claim that the conditions of his confinement fail to

meet constitutional standards. See generally Bell v. Wolfish, 441 U.S. 520 (1979); Burke v.

Regaldo, 935 F.3d 960 (10th Cir. 2019).


       3.    The proposed release plan and 4. increased risk to others.

       The Defendant proposes a general release, presumably with conditions. The Defendant

fails to establish that releasing him would make him safer from the virus than confinement.

There are no current cases in the jail, and no indication that the jail would be unable to isolate a

case if one arose. While prisoners are at proximity to each other, they are separated from the

general population to a greater extent than one at liberty. There is also no indication that the jail

would be unable to care for him if he became ill. The Defendant would be at risk of contracting

the disease in the general public, and the Court has no confidence that conditions of release

designed to insulate the defendant from the public for that purpose, if such could be devised,

would be honored. Furthermore, release would require or enable contact with pretrial services
                                                   7
and others, which would further expose the Defendant. The efficacy of protecting the Defendant

from the virus by releasing him from jail is not established. Given that the Court has found that

releasing the defendant poses a risk to the public, it is not rational to override that concern with

the general risk presented by the virus under present circumstances.

       Given the Court’s previous finding that the Defendant is a flight risk and a danger to

community, and the lack of evidence that the current emergency requires the release of the

Defendant, the motion for temporary release is DENIED.

       Defendant is advised of his right to seek a review and appeal of this order of release

pursuant to 18 U.S.C. § 3145(b).

       IT IS THEREFORE ORDERED that the Defendant be committed to the custody of

the Attorney General or his designated representative for confinement in a corrections

facility separate, to the extent practicable, from persons awaiting or serving sentences or

being held in custody pending appeal. The Defendant shall be afforded a reasonable

opportunity for private consultation with defense counsel. On order of a court of the

United States or on request of an attorney for the Government, the person in charge of the

corrections facility shall deliver the Defendant to a United States marshal for the purpose

of an appearance in connection with a court proceeding.

       IT IS SO ORDERED.

       Dated at Wichita, Kansas, this 30th day of March 2020.



                                        s/ KENNETH G. GALE
                                       KENNETH G. GALE
                                       United States Magistrate Judge
